OPINION — AG — ** UNDER 68 Ohio St. 5101 [68-5101], AS AMENDED BY SECTION 14, CH. 275, O.S.L. (HOUSE BILL NO. 1419), THE VALUE OF ANY ASSUMED INDEBTEDNESS OF ANY LIEN OR ENCUMBRANCE OF REAL ESTATE IS PART OF THE CONSIDERATION AT THE TIME OF TRANSFER OF SUCH REAL ESTATE AND SUBJECT TO THE DOCUMENTARY STAMP TAX IMPOSED BY 68 Ohio St. 5101 [68-5101] (TAXATION, CONSIDERATION, PECUNIARY VALUE EXCHANGED, OKLAHOMA TAX COMMISSION, REAL PROPERTY, VALUE, CONVEYANCE) CITE: 68 Ohio St. 5101 [68-5101] (GERALD E. WEIS)